Per Curiam.

A comparison of the relative contacts and interests of the States of New York and Vermont in this litigation sounding in automobile negligence — the flexible jurisdictional test formulated in Babcock v. Jackson (12 N Y 2d 473)—makes clear that the traditional rule should be applied (see Naphtali v. Lafazan, 8 A D 2d 22, affd. 8 N Y 2d 1097) and the rights and liabilities of the parties stemming from the operation of the latter’s guest statute, to which the third affirmative defense relates, governed by the law of Vermont where the allegedly wrongful conduct occurred. Order modified, on the law and the facts, by reinstating the third separate defense and, as so modified, affirmed, with $10 costs. Herlihy, J. p., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.